Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 1/27/2021 claiming domestic priority to 62/967,289 filed 1/29/2020.

As filed, claims 1-42 and 51 are pending; and claims 43-50 and 52-54 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-42 and 51 in the reply filed on 8/19/2022 is acknowledged.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    129
    328
    media_image1.png
    Greyscale
 without traverse, which is found as example 22 on pg. 148 of the instant specification. The claims, which read on the elected species, are instant claims 1-8, 10-27, 29-34, 36-42, and 51, according to Applicant’s reply filed 8/19/2022.
Claims 9, 28, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2022.

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.


Because the Markush-type claim (i.e. claim 1) is determined to be free of prior art, claims 9, 28, and 35 are rejoined and examined herein.  Accordingly, the election of species requirement is hereby withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 and 2/25/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 8 and 22-24 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 8, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claim 8 is drawn to a limited embodiment of instant formula (I).  
The scope of claim 8 is broader than scope of claim 1 because claim 8 includes species that are outside of instant formula (I) (e.g. instant variable R1 is substituted by instant variable Z1b, etc.).  Because the scope of claim 8 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 8 is commensurate with the scope of claim 1.

(b)	Regarding claims 22-24, the claims are directly or indirectly dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claims 22-24 is drawn to a limited or further limited embodiment of instant formula (I).  
The scope of claims 22-24 is broader than scope of claim 1 because claims 22-24 include species that are outside of instant formula (I) (e.g. R2 is 
    PNG
    media_image2.png
    26
    411
    media_image2.png
    Greyscale
and/or instant variable R2 is substituted by Z1b, etc.).  Because the scope of claims 22-24 is broader than claim 1, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 22-24 is commensurate with the scope of claim 1.
Claim Objections
Claim 40 is objected to because of the following informalities:  
Regarding claim 40, the claim recites the phrase, “effective amount of a compound of any one of claim 1”.
Such expression can be clarified by reciting -- effective amount of a compound  --.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7, 9-21, 25-39, 41, 42, and 51 are allowed.

The instant claims are drawn to drawn to a compound of instant formula (I) or pharmaceutical composition thereof; and the combination of instant variables B and V do not appear to have been disclosed previously in the prior arts.  For at least this reason, the instant claims are substantially differentiated from any prior art reference, such as Chemical Abstract Registry No. 2401892-81-5, hereinafter CAS815.  Furthermore, the prior art provide insufficient guidance or motivation that would have led a person having ordinary skill in the art to arrive at the instantly claimed process.

Conclusion
Claims 8 and 22-24 are rejected.
Claims 1-7, 9-21, 25-39, 41, 42, and 51 are allowed.
Claim 40 is objected.
Claims 43-50 and 52-54 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626